Citation Nr: 1721168	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

The Veteran represented by: Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1994 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In a March 2015 VA administrative document, it was noted that the Veteran had changed her residence to Georgia, and jurisdiction over the claim was transferred to the VA RO in Atlanta, Georgia.  The administrative document also noted that the Veteran's last VA examination of her feet was administered in September 2010.  It was determined that the Veteran should be afforded a current VA examination and such examination was ordered.  A review of the record shows that the Veteran was scheduled for a new VA examination in May 2016.  However, the Veteran failed to report for the scheduled examination without explanation.

Further review of the record shows that, at approximately the same time in May 2016, the Veteran contacted the VA National Homeless Prevention Hotline reporting that she had been homeless and unemployed for the previous three to twelve months.  The examination request is of record and shows an address in Jonesboro, Georgia.  However, during the course of her telephone contact with the VA Medical Center in Atlanta, Georgia her address was confirmed as being in Warner Robins, Georgia.  There is no indication from the record that the Veteran appropriate notification of the scheduled examination once VA determined that the Veteran's address had changed.  Therefore, as it is unclear from the record as to whether the Veteran ever received notification of her scheduled VA examination, the Board finds that the Veteran should be afforded another opportunity to report for that examination.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.


Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private medical records.  

2.  Undertake the appropriate development to confirm the Veteran's current address.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected bilateral pes planus, to include consideration of the Veteran's lay statements regarding pronation.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




